DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 09/23/2020 have been fully considered but they are not persuasive. 
On pages 10-11, Applicant argues that, 
“In paragraphs [0190] and [0197] of Yamato, relied upon by the Examiner, and the corresponding figures, it appears that the adjustment of the graph the Examiner is referring to is the “Period Adjusting Processing” of, e.g., step ST4 in Figure 27 of Yamato. However, even if the adjustment target switching unit 450 could be said to be used to “adjust” a graph as in step ST4, at least in some sense, Yamato does not perform the now more explicitly recited transformation of the graph, using the operation unit, such that the two graphs overlap, as recited in amended independent claim 1.
For at least the foregoing reasons, amended independent claim 1 is patentably distinct from Yamato.”
at least in [0150]-[0152] and Figs. 20-21, Yamato discloses the user can perform on at least one of the graphs, i.e. the second graph, to shift the selected graph so that the point 2B2 aligned in time with the point 1B2 as shown in Fig. 21. For that reason, the two graphs overlap at least at the intersected points after the shift operation.
Applicant’s arguments with respect to claim 5 are not persuasive for the same reason discussed above. However, since Yamato does not teach displaying the first and the second graphs shown in Figs. 20-21, Freeman is relied upon to teach a GUI to display the graphs (see details below).
Applicant’s arguments are therefore not persuasive.
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the graph is enlarged or reduced …".  However, there are two graphs, i.e. first graph and second graph in the claim. It is not clear which graph, “the graph” refers to. The claim is therefore indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 depends on claim 14 thus inheriting the rejected feature.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamato et al. (US 2015/0254852 A1 – hereinafter Yamato).
Regarding claim 1, Yamato discloses a medical image management apparatus comprising a first hardware processor that: acquires a first video obtained by radiographing a cyclic motion of a subject (Figs. 26-27 – acquiring base moving images by radiographing a cyclic motion of a human body or an animal body, e.g. motion of lungs, hearts, etc. as further described in at least [0049]); acquires a second video obtained by radiographing a cyclic motion of a subject separately from the (Figs. 26-27 – acquiring reference moving image by radiographing a cyclic motion of a subject separately from the radiographing of the first video as further described in at least [0099]-[0100]); extracts a first feature that is a feature of a cyclic change of the acquired first video ([0012]; [0104] - extracting a first target region period based on a first periodic change that is a periodic change of the target region in the base moving image); extracts a second feature that is a feature of a cyclic change of the acquired second video ([0012]; [0104] - extracting a second target region period based on a second periodic change that is a periodic change of the target region in the reference moving image); adjusts at least one of the first video and the second video so that a cycle of change approaches the cycle of change of the other video, based on the extracted first feature and second feature ([0012]; [0150]-[0152]; Figs. 20-21 - adjusting processing of synchronizing, for the first target region period or the second target region period, the first periodic change and the second periodic change with each other at a particular phase, e.g. adjusting the graph or waveform data of the second respiratory information so that the second respiratory cycle T2 becomes the point 2B2 is shifted in the time direction so as to match a timing at which the first respiratory cycle T1 becomes the point 1B2, as shown in Fig. 21, the graph of the first respiratory information and the graph of the second respiratory information overlap in one cycle of change); outputs the acquired first video or the adjusted first video, and the acquired second video or the adjusted second video ([0012] - outputting a display image allowing for comparison between the base moving image and the reference moving image after the period adjusting processing is performed); and ([0166]-[0180]; [0190]; [0197]), wherein the user operation performed on the at least one of the graphs transforms the at least one of the graphs so that the at least one of the graphs overlaps the other of the graphs of the cycle of change of the first video and the cycle of change of the second video (Figs. 20-21; [0150]-[0152] – the user’s operation to readjust the graph or waveform data of the second respiratory information so that the second respiratory cycle T2 becomes the point 2B2 is shifted in the time direction so as to match a timing at which the first respiratory cycle T1 becomes the point 1B2, as shown in Fig. 21, the graph of the first respiratory information and the graph of the second respiratory information overlap in one cycle of change).
	Regarding claim 2, Yamato also discloses the first video is a main video used for diagnosis ([0049]; [0145] – the first video is a main video capturing images of a human body or an animal body targeted for diagnosis), the second video is a comparative video for comparison with the first video ([0080] – the second video is a reference moving image), and the first hardware processor brings the cycle of the second video close to the cycle of the first video ([0046]-[0047]; [0143]; [0145] - setting one of the first respiratory cycle T1 and the second respiratory cycle T2 as a respiratory cycle to be fixed, setting the other one of the first respiratory cycle T1 and the second respiratory cycle T2 as a respiratory cycle to be adjusted as a target for adjustment, and shifting, in a time direction, a timing at which the respiratory cycle to be adjusted becomes the feature point for adjustment so as to match a timing at which the respiratory cycle to be fixed becomes the feature point for adjustment).
	Regarding claim 3, Yamato also discloses the second video is obtained by radiographing the same subject as the subject of the first video in the past, or is obtained by radiographing a subject who is different from the subject of the first video and has a similar physique, a similar age, or the same gender to/as the subject ([0100] – at least the same subject as the subject of the first video in the past).
	Regarding claim 4, Yamato also discloses the first hardware processor adjusts a part of at least one of the first video and the second video, the part reflecting a change of a second or later period ([0046]-[0047]; [0143]; [0145]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato and Freeman et al. (US 2017/0325695 A1 – hereinafter Freeman).
	Regarding claim 5, Yamato discloses a medical image management system comprising: a medical image management apparatus including a first hardware processor that acquires a first video obtained by radiographing a cyclic motion of a subject (Figs. 26-27 – acquiring base moving images by radiographing a cyclic motion of a human body or an animal body, e.g. motion of lungs, hearts, etc. as further described in at least [0049]), acquires a second video obtained by radiographing a cyclic motion of a subject separately from the radiographing of the first video (Figs. 26-27 – acquiring reference moving image by radiographing a cyclic motion of a subject separately from the radiographing of the first video as further described in at least [0099]-[0100]), extracts a first feature that is a feature of a cyclic change of the acquired first video ([0012]; [0104] - extracting a first target region period based on a first periodic change that is a periodic change of the target region in the base moving image), extracts a second feature that is a feature of a cyclic change of the acquired second video ([0012]; [0104] - extracting a second target region period based on a second periodic change that is a periodic change of the target region in the reference moving image), adjusts at least one of the first video and the second video so that a cycle of change approaches the cycle of change of the other video, based on the extracted first feature and second feature ([0012]; [0150]-[0152]; Figs. 20-21 - adjusting processing of synchronizing, for the first target region period or the second target region period, the first periodic change and the second periodic change with each other at a particular phase, e.g. adjusting the graph or waveform data of the second respiratory information so that the second respiratory cycle T2 becomes the point 2B2 is shifted in the time direction so as to match a timing at which the first respiratory cycle T1 becomes the point 1B2, as shown in Fig. 21, the graph of the first respiratory information and the graph of the second respiratory information overlap in one cycle of change), and outputs the acquired first video or the adjusted first video, and the ([0012] - outputting a display image allowing for comparison between the base moving image and the reference moving image after the period adjusting processing is performed); and a display apparatus including displays and second hardware processors that cause the displays to show the first video acquired by the medical image management apparatus or the first video adjusted by the medical image management apparatus, and the second video acquired by the medical image management apparatus or the second video adjusted by the medical image management apparatus ([0012]; [0144]; [0146]; [0152]; [0155]; [0165]; [0180]  - outputting a display image allowing for comparison between the base moving image and the reference moving image after the period adjusting processing is performed), wherein the display apparatus includes an operation unit that can be operated by an operator ([0190];[0197]), and the second hardware processor transforms the waveform of at least one of a first graph representing a relationship between time and a signal value in the first video and a second graph representing a relationship between time and a signal value based on the second video in response to an operation performed, using the operation unit, on at least one of the first and second graphs, wherein the operation performed on the at least one the first and second graphs transforms the at least one of the first and second graphs so that the at least one of the first and the second graphs overlaps the other one of the first and second graphs ([0046]-[0047]; [0143]; [0145] - setting one of the first respiratory cycle T1 and the second respiratory cycle T2 as a respiratory cycle to be fixed, setting the other one of the first respiratory cycle T1 and the second respiratory cycle T2 as a respiratory cycle to be adjusted as a target for adjustment, and shifting, in a time direction, a timing at which the respiratory cycle to be adjusted becomes the feature point for adjustment so as to match a timing at which the respiratory cycle to be fixed becomes the feature point for adjustment), and readjusts the cycle of change of, of the first video and the second video, the video corresponding to the transformed graph, according to the transformation of at least one of the first graph and the second graph ([0229]-[0230]).
	Yamato does not disclose the second hardware processor processor causes the display to show the first graph, and causes the display to show the second graph.
	Freeman discloses a hardware processor causes a display to show a first graph ([0084]; Fig. 6A), and causes the display to show any other data to provide more information ([0084]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Freeman into the system taught by Yamato to display the first graph and the second graph so that the user can easily compare data from the first and second graphs so that adjustment can be made accurately.
Regarding claim 11, Yamato also discloses T the second hardware processor extracts a partial region in each frame of the first video as a first region and causes the display to show the partial region as a first partial video, and extracts a partial region corresponding to the first region in each frame of the second video as a second region and causes the display to show the partial region as a second partial video (Figs. 8-9, 11; [0180]).
(Figs. 8-9, 11; [0180]).
Regarding claim 13, Yamato also discloses the first video and the second video are radiographic videos of a chest, the first region is one of a pair of right and left lungs, and the second region is the lung on an opposite side to the first region (Figs. 8-9, 11; [0180]).
Regarding claim 14, Yamato also discloses the graph is transformed with a specific point in one cycle as a fixed reference point in transformation ([0150]-[0152]; Figs. 20-21 - adjusting the graph or waveform data of the second respiratory information so that the second respiratory cycle T2 becomes the point 2B2 is shifted in the time direction so as to match a timing at which the first respiratory cycle T1 becomes the point 1B2, as shown in Fig. 21 – the point 1B2 is the fixed reference point).
However, Yamato and Freeman do not disclose the graph is transformed by enlargement or reduction.
Official Notice is taken that enlargement or reduction of the graphs is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate enlargement or reduction of the graphs to help the user in identifying the range of adjustment more accurately (in case 
Regarding claim 15, Yamato in view of Official Notice as discussed in claim 14 above also discloses the fixed reference point is determined by the position of a pointer for setting the extent of enlargement and reduction ([0150]-[0152]; Figs. 20-21).
Claims 8- are rejected under 35 U.S.C. 103 as being unpatentable over Yamato and Freeman as applied to claims 5 and 11-15 above, and further in view of Sato (US 2008/0188729 A1 – hereinafter Sato).
	Regarding claim 8, see the teachings of Yamato and Freeman as discussed in claim 5 above. Yamato also discloses a database that accumulates the second videos (Fig. 1 – element 51), wherein the first hardware processor generates a value based on a second video accumulated in the database, and the second hardware processor causes the display to show a graph based on the value generated by the first hardware processor as the second graph ([0229]-[0230]).
	However, Yamato and Freeman do not disclose the first hardware processor generates a statistical value based on the multiple second videos accumulated in the database, and the second hardware processor causes the display to show a graph based on the statistical value generated by the first hardware processor as the second graph.
	Sato discloses a first hardware processor generates a statistical value based on multiple second signals accumulated in a database ([0062] – taking average value of reference waveforms), and a second hardware processor causes a display to show a (Fig. 15).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sato into the system taught by Yamato and Freeman to take statistical value of based on multiple second signals accumulated in a database to reduce noises.
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HUNG Q DANG/Primary Examiner, Art Unit 2484